—Judgment unanimously affirmed without costs. Memorandum: Special Term applied an incorrect standard in determining that the special use permit should have been granted (see, Matter of Diocese of Rochester v Planning Bd., 1 NY2d 508; Matter of Holy Spirit Assn, v Rosenfeld, 91 AD2d 190). Nonetheless, a reversal is not required because, under the standard enunciated in Cornell Univ. v Bagnardi (68 NY2d 583), a religious institution enjoys a presumptively favored status with respect to the police powers sought to be protected by zoning laws.
Our examination of the reasons enumerated by the Village Board for denying petitioner a special use permit discloses that the rejection was unreasonable. No expert evidence was proffered concerning any detrimental effect on traffic or drainage (see, Matter of Garnatt Gravel Prods, v Town of Collins, 105 AD2d 1057). (Appeal from judgment of Supreme Court, Onondaga County, Inglehart, J.—art 78.) Present—Dillon, P. J., Boomer, Balio, Lawton and Davis, JJ.